JAMES HUNTER, III, Circuit Judge,
dissenting:
I respectfully dissent.
The majority remands this case for findings as to whether or not the government’s position was substantially justified. This question is, of course, pivotal.
I believe that the District Court has in fact made a finding that the government was substantially justified. He said (App. at 144):
Basically, the most plaintiffs can argue is that on the one point on which plaintiffs prevailed, the government was not justified in opposing plaintiffs’ position. That one point is the conclusion of the court that the bidders who were awarded the contract were not qualified under the terms of the contract solicitation. This issue was not an insignificant one, by any means, for it resulted in plaintiffs’ achievement of their primary goal: To keep their jobs as reporters. But the mere fact that the government lost on this one issue does not mean that their position in the entire case was not substantially justified. We believe the Act contemplates a view of the entire proceedings, not an issue-by-issue analysis. The government need not produce a flawless case. Congress’ choice of the word “substantially” indicates that there is some room for error. Taken as a whole, it is our view that the government was “substantially justified” in taking the position it did in this matter.
*199I agree with the District Court’s analysis. Its finding, fully supported in the record, is to me dispositive and makes a remand unnecessary.
I would affirm.